DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
Claim Status
An amendment, filed 5/21/2021 is acknowledged.  Claims 1, 9, and 18-20 are amended; Claims 13-14 and 16-17 are canceled.  
The rejections under 35 U.S.C. 112(b) and (d) are withdrawn in view of Applicant’s amendments to the claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18, the preamble in line 1 is amended as follows: “The method of claim 1
Claim 19, line 2 is amended as follows: “includes from about 8 to about 40 weight % manganese, from about 0.60 to about 3.0”.

Allowable Subject Matter
Claims 1, 4-12, 15, and 18-20 are allowed.
The prior art of record fails to teach a method of making a ferrous based component, comprising providing an iron-based composition comprising 5-40 wt% Mn, 0.01-3.0 wt% C, 3-30 wt% Cr, and 0.001-3 wt% N, heating the composition to 1000° C or higher, cooling at a rate of 2-60° C/s, followed by hot rolling at a temperature of 700-1000° C, slowly cooling or isothermally holding, then quenching from a temperature of 700-1000° C to from 0-500° C at a rate of at least 10° C/s.  Closest prior art Scott teaches a maximum Cr content of 2 wt%, and therefore teaches away from the composition required by Claim 1, as amended 5/21/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150354037.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN A HEVEY/Primary Examiner, Art Unit 1735